UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OF 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER 000-53307 CHINA CEETOP.COM, INC. (Exact name of registrant as specified in charter) OREGON 98-0408707 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) A2803, Lianhe Guangchang, 5022 Binhe Dadao, Futian District,Shenzhen, China (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (888) 257-4193 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the above Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding twelve months (or for such shorter time that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if smaller reporting company) Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act: Yesx No¨ The aggregate market value of the registrant’s voting common stock held by non-affiliates as of the last business day of the registrant’s most recently completed second fiscal quarter, based upon the closing price reported for March 31, 2011 on the OTC Bulletin Board, was US $44,045,463. As of April 12, 2011, the Company had outstanding 29,363,642shares of its common stock, par value $0.001. Documents Incorporated by Reference: None TABLE OF CONTENTS ITEM NUMBER AND CAPTION PAGE PART I ITEM 1. Business. 4 ITEM 1A. Risk Factors. 6 ITEM 1B. Unresolved Staff Comments. 6 ITEM 2. Properties. 6 ITEM 3. Legal Proceedings. 6 ITEM 4. [Removed and Reserved]. 6 PART II ITEM 5. Market For Registrant’s Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity. 7 ITEM 6. Selected Financial Data. 7 ITEM 7. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations. 8 ITEM 7A. Quantitative And Qualitative Disclosures About Market Risk. 12 ITEM 8. Financial Statements and Supplementary Data 13 Balance Sheets – December 31, 2010 and December 31, 2009 Statements Of Operations – Years Ended December 31, 2010 and 2009 and the period from inception (February 18, 2003) through December 31, 2010 Statement Of Changes In Stockholders’ Deficit – Years Ended December 31, 2010 and 2009 and the period from inception (February 18, 2003) through December 31, 2010 Statements Of Cash Flows – Years Ended December 31, 2010 And 2009 and the period from inception (February 18, 2003) through December 31, 2010 ITEM 9. Changes In And Disagreements With Accountants On Accounting And Financial Disclosure. 14 ITEM 9A(T). Controls And Procedures. 14 ITEM 9B. Other Information. 15 PART III ITEM 10. Directors, Executive Officers And Corporate Governance. 16 ITEM 11. Executive Compensation. 18 ITEM 12. Security Ownership Of Certain Beneficial Owners And Management And Related Stockholder Matters. 19 ITEM 13. Certain Relationships And Related Transactions, and Director Independence. 19 ITEM 14. Principal Accountant Fees And Services. 19 PART IV ITEM 15. Exhibits, Financial Statement Schedules. 20 SIGNATURES 20 3 PART I ITEM 1. BUSINESS Business Prior to September 1, 2010, Oregon Gold, Inc. held a number of mining prospects in Oregon.These mines had not been operational since 2004.However, during 2010, the Company evaluated its development plans for the Company’s claims and decided to change the Company’s focus. The Company did not renew the mining claims held in Oregon as of September 1, 2010 and forfeited the claims held in Josephine County, Oregon.No mining operations had taken place during 2009 or 2010. As disclosed in a Form 8K filed with the SEC, in June 2010, the Company entered into a letter of intent with Surry Holdings Limited (Surry), to conduct a share exchange with Surry.As of December 31, 2010, the Company has not closed the transaction contemplated by the letter of intent, and is conducting due diligence on Surry while it continues its operations. The independent auditors of Oregon Gold have qualified their opinion as to our ability to continue as a going concern. We currently do not have capital to implement our business plan and must obtain funding. If we do not receive funding, we will have to discontinue our business plan. To fund our operations, we intend to seek either debt or equity capital or both, or the possibility of a merger with a business with ongoing profitable operations. Oregon Gold has no commitments for funding from unrelated parties or any other agreements that will provide working capital. We cannot give any assurance that Oregon Gold will locate any funding or enter into any agreements that will provide the required operating capital, especially in light of the current global economic crises. As of August 27, 2009, Yinfang Yang acquired control of Oregon Gold by purchasingapproximately 79.2% of the issued and outstanding shares of common stock of Oregon Gold directly from Pacific Gold Corporation. Ms. Yang is currently the sole director, as well as the Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”) of Oregon Gold. Oregon Gold, Inc. Prior to September 1, 2010, Oregon Gold held a number of prospects in the Siskiyou National Forest, in Josephine County, Oregon. These prospects covered approximately 280 acres of placer deposits in one area and another 37 acres in a second, almost contiguous area. The property was accessible from a gravel road that connected with a local paved road. Maintenance of the gravel road was moderate. In some places a stream must be forded for access. Generally, there was ample water from the perennial stream bordering the prospects available for exploratory and later implementation of the business plan. Water use was subject to meeting permitting requirements. Power was available through generators brought to and operated onsite. 4 Oregon Gold owned the Defiance Mine and additional claims in Josephine County, Oregon. The company operated the Defiance Mine during the summer and fall of 2004. Mining activity concluded for the winter at the end of November 2004. The Company had planned to initiate a new mining plan of operations on its claims in Josephine County, if adequate funding could have been obtained.As funds were not available and the Company decided to pursue an alternate business plan, the claims held by Oregon Gold, Inc were not renewed as of September 1, 2010. Regulation The exploration and development of a mining prospect is subject to regulation by a number of federal and state government authorities. These include the United States Environmental Protection Agency and the Bureau of Land Management as well as the various state environmental protection agencies. The regulations address many environmental issues relating to air, soil, and water contamination and apply to many mining related activities including exploration, mine construction, mineral extraction, ore milling, water use, waste disposal, and use of toxic substances. In addition, we are subject to regulations relating to labor standards, occupational health and safety, mine safety, general land use, export of minerals, and taxation. Many of the regulations require permits or licenses to be obtained and the filing of Notices of Intent and Plans of Operations, the absence of which or inability to obtain will adversely affect the ability for us to conduct our exploration, development and operation activities. The failure to comply with the regulations and terms of permits and licenses may result in fines or other penalties or in revocation of a permit or license or loss of a prospect. For a mining claim to be maintained, the Company must comply with the annual staking and patent maintenance requirements of the State of Oregon and the United States Bureau of Land Management. We must also comply with the filing requirements of our proposed exploration and development, including Notices of Intent and Plans of Operations. In connection with our exploration and assessment activities, we have pursued necessary permits where exemptions have not been available although, to date, most of these activities have been done under various exemptions. Competition Under our mining operations, we expected to compete with many mining and exploration companies in identifying and acquiring claims with gold mineralization. We believed that most of our competitors have greater resources than the Company. We also expected to compete for qualified geological and environmental experts to assist us in our exploration of mining prospects, as well as any other consultants, employees and equipment that we may require in order to conduct our operations. We could not give any assurances that we would be able to compete without adequate financial resources. 5 Employees As of April 12, 2011, the Company has 181 employees.Current corporate structure is managed by the board members, Mr. Weiliang Liu and Juqun Zhao. Weiliang Liu is company’s Chairman of the Board, Chief Executive Officer, President and Secretary; Juqun Zhao is company’s Chief Financial Officer and Treasurer. Executive Offices The corporate address in China is A2803, Lianhe Guangchang, 5022 Binhe Dadao, Futian District,Shenzhen, China. Our telephone number in China is 86-755-3336-6628 ITEM 1A. RISK FACTORS. Smaller reporting companies are not required to provide disclosure pursuant to this Item. ITEM 1B. UNRESOLVED STAFF COMMENTS. Smaller reporting companies are not required to provide disclosure pursuant to this Item. ITEM 2. PROPERTIES. All mining claims owned or leased by Oregon Gold were federal mining claims under the jurisdiction of the Bureau of Land Management and/or the United States Forest Service. The claims are valid for one year and require a renewal prior to September 1st of each year.The Company did not renew the claims as of September 1, 2010, thereby forfeiting the claims. Through August 31, 2010, Oregon Gold held 14 placer claims covering approximately 280 acres in Josephine County, Oregon. Included in these claims were the Defiance Mine, a fully permitted, previously operational mine located in southwestern Oregon. The Defiance Mine was approximately 37.5 acres in size. The Company held a 5% net smelter royalty payable only on the 37.5 acres covered by the Defiance Mine. ITEM 3. LEGAL PROCEEDINGS. None. ITEM 4. [REMOVED AND RESERVED]. 6 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our common stock did not begin trading on the Over-the-Counter Bulletin Board (“OTCBB”) until March 17, 2009.As of December 31, 2010, the Company traded under the symbol “ORGG,” Effective January 31, 2011 the symbol for the Company on the Over the Counter Bulletin Board was changed to “CTOP.” Our common shares are designated as “penny stock”. The SEC has adopted rules (Rules 15g-2 through l5g-6 of the Exchange Act), which regulate broker-dealer practices in connection with transactions in “penny stocks.” Penny stocks generally are any non-NASDAQ equity securities with a price of less than $5.00, subject to certain exceptions. The penny stock rules require a broker-dealer to deliver a standardized risk disclosure document prepared by the SEC, to provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, monthly account statements showing the market value of each penny stock held in the customer’s account, to make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a stock that is subject to the penny stock rules. Since our common shares are subject to the penny stock rules, persons holding or receiving such shares may find it more difficult to sell their shares. The market liquidity for the shares could be severely and adversely affected by limiting the ability of broker-dealers to sell the shares and the ability of shareholders to sell their stock in any secondary market. The trading volume in our common stock has been and is extremely limited. The limited nature of the trading market can create the potential for significant changes in the trading price for our common stock as a result of relatively minor changes in the supply and demand for common stock and perhaps without regard to our business activities. The market price of our common stock may be subject to significant fluctuations in response to numerous factors, including: variations in our annual or quarterly financial results or those of our competitors; conditions in the economy in general; announcements of key developments by competitors; loss of key personnel; unfavorable publicity affecting our industry or us; adverse legal events affecting us; and sales of our common stock by existing stockholders. Dividends We have not paid any dividends to date. We can give no assurance that our proposed operations will result in sufficient revenues to enable profitable operations or to generate positive cash flow. For the foreseeable future, we anticipate that we will use any funds available to finance the growth of our operations and that we will not pay cash dividends to stockholders. The payment of dividends, if any, in the future is within the discretion of the Board of Directors and will depend on our earnings, capital requirements, restrictions imposed by lenders and financial condition, and other relevant factors. As of the date of this Annual Report, we have not authorized any equity compensation plan, nor has our Board of Directors authorized the reservation or issuance of any securities under any equity compensation plan. Holders As of April 12, 2011 we have 217 shareholders of record of our common stock. Recent Sales Of Unregistered Securities None. ITEM 6. SELECTED FINANCIAL DATA. Smaller reporting companies are not required to provide disclosure pursuant to this Item. 7 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Forward Looking Statements From time to time, we or our representatives have made or may make forward-looking statements, orally or in writing. Such forward-looking statements may be included in, but not limited to, press releases, oral statements made with the approval of an authorized executive officer or in various filings made by us with the Securities and Exchange Commission. Words or phrases "will likely result", "are expected to", "will continue", "is anticipated", "estimate", "project or projected", or similar expressions are intended to identify "forward-looking statements". Such statements are qualified in their entirety by reference to and are accompanied by the above discussion of certain important factors that could cause actual results to differ materially from such forward-looking statements. Management is currently unaware of any trends or conditions other than those mentioned in this discussion and analysis that could have a material adverse effect on the Company's financial position, future results of operations, or liquidity. However, investors should also be aware of factors that could have a negative impact on the Company's prospects and the consistency of progress in the areas of revenue generation, liquidity, and generation of capital resources. These include: (i) variations in revenue, (ii) possible inability to attract investors for its equity securities or otherwise raise adequate funds from any source should the Company seek to do so, (iii) increased governmental regulation, (iv) increased competition, (v) unfavorable outcomes to litigation involving the Company or to which the Company may become a party in the future and (vi) a very competitive and rapidly changing operating environment. The risks identified here are not all inclusive. New risk factors emerge from time to time and it is not possible for management to predict all of such risk factors, nor can it assess the impact of all such risk factors on the Company's business or the extent to which any factor or combination of factors may cause actual results to differ materially from those contained in any forward-looking statements. Accordingly, forward-looking statements should not be relied upon as a prediction of actual results. The financial information set forth in the following discussion should be read with the financial statements of Oregon Gold included elsewhere herein. Financial Condition and Changes in Financial Condition Overall Operating Results: The Company had no revenues from the sale of gold for the years ended December 31, 2010 or 2009. The Company had $140,848 in general and administrative expenses during 2010.Of this expense, $15,295 was for accounting expenses, $84,000 for legal expenses, and $41,553 for other consulting and administrative expenses.During 2009, theCompany had $53,035 in general and administrative expenses.Of this expense, $21,634 was for accounting expenses, $12,734 for legal expenses, and $18,667 for other consulting and administrative expenses. In the second quarter of 2009, the Company exchanged the $500,000 note to its former parent company, offering the note as a convertible note at a conversion price of $0.05 per share.As the fair market value at the date of issuance exceeded the effective conversion price, the Company recorded a beneficial conversion feature, which is amortized to non-cash interest expense over the life of the note (one year) using the straight line method. On August 27, 2009 the $500,000 note to our former parent company was evenly assigned to four new parties at a face value of $125,000 per note.The notes matured on April 15, 2010 and the unamortized discount was fully realized.The initial beneficial conversion feature recorded in the second quarter of 2009 was $400,000 and amortization for the years ended December 31, 2010 and 2009 was $115,068 and $284,932. On April 30, 2010, $490,000 of the outstanding notes was converted into shares of common stock at $0.05 each, as specified in the note agreement.The Company issued a total of 9,800,000 additional shares, as a result of the conversion.Ms. Yang, the Company’s sole officer and director, received 2,500,000 of these additional shares of common stock, giving her a total share count of 10,502,389. 8 On September 1, 2010, the Company forfeited its mining claims, resulting in a complete write-off of the Company’s mining claims and associated accumulated depletion.This transaction resulted in a loss from disposition of assets of $224,901. Liquidity and Capital Resources: Since inception to December 31, 2010, we have funded our operations with advances from our former parent company (Pacific Gold Corporation), settlement from a lawsuit and advances from the Company’s new owner, At December 31, 2010, we had unsecured notes payable, accounts payable, and accrued expenses from these fundings totaling $196,044. As of December 31, 2010, the Company held no assets, as the mining interests were forfeited as of September, 2010.Our total liabilities were $196,044 which primarily consisted of notes payable of $10,907, accounts payable and accrued expenses of $185,137. We had an accumulated deficit of $1,156,330. Oregon Gold had negative working capital of $196,044 at December 31, 2010. Our independent auditors, in their report on the financial statements, have indicated that the Company has experienced recurring losses from operations andmay not have enough cash and working capital to fund its operations beyond the very near term, which raises substantial doubt about our ability to continue as a going concern. Management has made a similar note in the financial statements. As indicated herein, we have need of capital for the implementation of our business plan, and we will need additional capital for continuing our operations. We do not have sufficient revenues to pay our expenses of operations. Unless the Company is able to raise working capital, it is likely that the Company either will have to cease operations or substantially change its methods of operations or change its business plan. Significant Accounting Policies Cash and Cash Equivalents For purposes of the statement of cash flows, Oregon Gold considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. The Company has no cash in excess of FDIC federally insured limits and no cash equivalents as of December 31, 2010 and 2009. Revenue Recognition Oregon Gold recognizes revenue from the sale of gold when persuasive evidence of an arrangement exists, services have been rendered, the sales price is fixed or determinable, and collection is reasonably assured, which is determined when it places a sale order of gold from its inventory on hand with the refinery. For the years ended December 31, 2010 and 2009, there was no revenue. Accounts Receivable/Bad Debt The allowance for doubtful accounts is maintained at a level sufficient to provide for estimated credit losses based on evaluating known and inherent risks in the receivables portfolio. Management evaluates various factors including expected losses and economic conditions to predict the estimated realization on outstanding receivables. As of December 31, 2010 and 2009, there was no allowance for bad debts. Property and Equipment Property and equipment are valued at cost. Additions are capitalized and maintenance and repairs are charged to expense as incurred. Gains and losses on dispositions of equipment are reflected in operations. Depreciation is provided using the straight-line method over the estimated useful lives of the assets. 9 Impairment of Long-Lived Assets Oregon Gold reviews the carrying value of its long-lived assets annually or whenever events or changes in circumstances indicate that the historical cost-carrying value of an asset may no longer be appropriate. Oregon Gold assesses recoverability of the carrying value of the asset by estimating the undiscounted future net cash flows, which depend on estimates of metals to be recovered from proven and probable ore reserves, and also identified resources beyond proven and probable reserves, future production costs and future metals prices over the estimated remaining mine life. If undiscounted cash flows are less than the carrying value of a property, an impairment loss is recognized based upon the estimated expected future net cash flows from the property discounted at an interest rate commensurate with the risk involved. If the future net cash flows are less than the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset’s carrying value and fair value. All mine-related costs, other than acquisition costs, are expensed prior to the establishment of proven or probable reserves. Reserves designated as proven and probable are supported by a final feasibility study, indicating that the reserves have had the requisite geologic, technical and economic work performed and are legally extractable at the time of reserve determination. Once proven or probable reserves are established, all development and other site-specific costs are capitalized. Capitalized development costs and production facilities are depleted using the units-of-production method based on the estimated gold which can be recovered from the ore reserves processed. There has been no change to the estimate of proven and probable reserves. Lease development costs for non-producing properties are amortized over their remaining lease term if limited. Maintenance and repairs are charged to expense as incurred. The fair value of an asset retirement obligation is recognized in the period in which it is incurred if a reasonable estimate of fair value can be made. The present value of the estimated asset retirement costs is capitalized as part of the carrying amount of the long-lived asset. For Oregon Gold, asset retirement obligations primarily relate to the abandonment of ore-producing property and facilities. There are currently no obligations. Income Taxes The Company follows the asset and liability method of accounting for income taxes. Deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax basis.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that included the enactment date. A valuation allowance is recorded to reduce the carrying amounts of deferred tax assets unless management believes it is more likely than not that such assets will be realized. Basic and Diluted Income / (Loss) Per Share The basic net loss per common share is computed by dividing the net loss by the weighted average number of common shares outstanding. Diluted net loss per common share is computed by dividing the net loss adjusted on an "as if converted" basis, by the weighted average number of common shares outstanding plus potential dilutive securities. As of December 31, 2010 and 2009, the Company had a note payable for $10,000 and $500,000, respectively, convertible into shares of common stock at $0.05 per share.As the conversion price was higher than the market price, there was no dilutive effect as of December 31, 2010 or 2009. Environmental Remediation Liability The Company has not begun mining its claims held. Until such time as mining activities commence, the Company believes that it has adequately mitigated any liability that could be incurred by the Company to reclaim lands disturbed in its mining process. Fair Value of Financial Instruments Accounting principles generally accepted in the United States of America require disclosing the fair value of financial instruments to the extent practicable for financial instruments, which are recognized or unrecognized in the balance sheet. The fair value of the financial instruments disclosed herein is not necessarily representative of the amount that could be realized or settled, nor does the fair value amount consider the tax consequences of realization or settlement. In assessing the fair value of these financial instruments, the Company uses a variety of methods and assumptions, which were based on estimates of market conditions and risks existing at that time. For certain instruments, including cash, accounts payable, accrued liabilities and convertible notes payable, it was estimated that the carrying amount approximated fair value for the majority of these instruments because of their short maturity. 10 Share Based Compensation Stock-based awards to non-employees are accounted for using the fair value method. The Company adopted provisions which requires thatwe measure and recognize compensation expense at an amount equal to the fair value of share-based payments granted under compensation arrangements. The Company has adopted the “modified prospective” method, which results in no restatement of prior period amounts. This method would apply to all awards granted or modified after the date of adoption. In addition, compensation expense must be recognized for any unvested stock option awards outstanding as of the date of adoption on a straight-line basis over the remaining vesting period. The Company will calculate the fair value of options using a Black-Scholes option pricing model. The Company does not currently have any outstanding options subject to future vesting therefore no charge is required for the period ended December 31, 2010.Our methodalso requires the benefits of tax deductions in excess of recognized compensation expense to be reported in the Statement of Cash Flows as a financing cash inflow rather than an operating cash inflow. In addition,our methodrequired a modification to the Company’s calculation of the dilutive effect of stock option awards on earnings per share. For companies that adopt the “modified prospective” method, disclosure of pro forma information for periods prior to adoption must continue to be made. Development Stage Policy The Company has not earned revenue from planned principal operations since inception (February 18, 2003). Accordingly, the Company's activities have been accounted for as those of a "Development Stage Enterprise" as set forth by current authoritative account literature. Among the disclosures required by current accounting literature are that the Company's financial statements be identified as those of a development stage company, and that the statements of operations, stockholders' equity and cash flows disclose activity since the date of the Company's inception. Recently Adopted and Recently Enacted Accounting Pronouncements In April 2009, the FASB issued ASC 805-10, "Accounting for Assets Acquired and Liabilities assumed in a Business Combination That Arise from Contingencies—an amendment of FASB Statement No.141 (Revised December 2007), Business Combinations". ASC 805-10 addresses application issues raised by preparers, auditors and members of the legal profession on initial recognition and measurement, subsequent measurement and accounting and disclosure of assets and liabilities arising from contingencies in a business combination. ASC 805-10 is effective for assets or liabilities arising from contingencies in business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December15, 2008. ASC805-10 will have an impact on our accounting for any future acquisitions and its consolidated financial statements. In May 2009, the FASB issued, which is included in ASC Topic 855, Subsequent Events. ASC Topic 855 established principles and requirements for evaluating and reporting subsequent events and distinguishes which subsequent events should be recognized in the financial statements versus which subsequent events should be disclosed in the financial statements. ASC Topic 855 also requires disclosure of the date through which subsequent events are evaluated by management. ASC Topic 855 was effective for interim periods ending after June15, 2009 and applies prospectively. Because ASC Topic 855 impacts the disclosure requirements, and not the accounting treatment for subsequent events, the adoption of ASC Topic 855 did not impact our consolidated results of operations or financial condition. See Note10 for disclosures regarding our subsequent events. 11 Effective July1, 2009, we adopted the Financial Accounting Standards Board ("FASB") Accounting Standards Codification ("ASC") 105-10, Generally Accepted Accounting Principles—Overall ("ASC 105-10"). ASC 105-10 establishes the FASB Accounting Standards Codification (the "Codification") as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with U.S.GAAP. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative U.S.GAAP for SEC registrants. All guidance contained in the Codification carries an equal level of authority. The Codification superseded all existing non-SEC accounting and reporting standards. All other non-grandfathered, non-SEC accounting literature not included in the Codification is non-authoritative. The FASB will not issue new standards in the form of Statements, FASB Staff Positions or Emerging Issues Task Force Abstracts. Instead, it will issue Accounting Standards Updates ("ASUs"). The FASB will not consider ASUs as authoritative in their own right. ASUs will serve only to update the Codification, provide background information about the guidance and provide the bases for conclusions on the change(s) in the Codification. References made to FASB guidance throughout these consolidated financials have been updated for the Codification. In August 2009, the FASB issued ASU No.2009-05, Measuring Liabilities at Fair Value, which provides additional guidance on how companies should measure liabilities at fair value under ASC 820. The ASU clarifies that the quoted price for an identical liability should be used. However, if such information is not available, an entity may use the quoted price of an identical liability when traded as an asset, quoted prices for similar liabilities or similar liabilities traded as assets, or another valuation technique (such as the market or income approach). The ASU also indicates that the fair value of a liability is not adjusted to reflect the impact of contractual restrictions that prevent its transfer and indicates circumstances in which quoted prices for an identical liability or quoted price for an identical liability traded as an asset may be considered level1 fair value measurements. This ASU is effective October1, 2009. We are currently evaluating the impact of this standard, but would not expect it to have a material impact on our consolidated results of operations or financial condition. In October 2009, the FASB issued an amendment to the accounting standards related to the accounting for revenue in arrangements with multiple deliverables including how the arrangement consideration is allocated among delivered and undelivered items of the arrangement. Among the amendments, this standard eliminated the use of the residual method for allocating arrangement considerations and requires an entity to allocate the overall consideration to each deliverable based on an estimated selling price of each individual deliverable in the arrangement in the absence of having vendor-specific objective evidence or other third party evidence of fair value of the undelivered items. This standard also provides further guidance on how to determine a separate unit of accounting in a multiple-deliverable revenue arrangement and expands the disclosure requirements about the judgments made in applying the estimated selling price method and how those judgments affect the timing or amount of revenue recognition. This standard, for which the Company is currently assessing the impact, will become effective for the Company on January 1, 2011. In October 2009, the FASB issued an amendment to the accounting standards related to certain revenue arrangements that include software elements. This standard clarifies the existing accounting guidance such that tangible products that contain both software and non-software components that function together to deliver the product’s essential functionality, shall be excluded from the scope of the software revenue recognition accounting standards. Accordingly, sales of these products may fall within the scope of other revenue recognition standards or may now be within the scope of this standard and may require an allocation of the arrangement consideration for each element of the arrangement. This standard, for which the Company is currently assessing the impact, will become effective for the Company on January 1, 2011. Off Balance Sheet Arrangements None. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Smaller reporting companies are not required to provide disclosure pursuant to this Item. 12 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. CHINA CEETOP.COM, INC. (FORMERLY KNOWN AS OREGON GOLD, INC.) FINANCIAL STATEMENTS DECEMBER 31, 2010 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Income F-3 Statements of Cash Flows F-4 Statements of Stockholders’Equity F-5 Notes to Financial Statements F-6 - F-15 13 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders of China Ceetop.com, Inc. We have audited the accompanying balance sheet of China Ceetop.com, Inc. as of December 31, 2010, and the related statements of income, stockholders’ equity and cash flows for the year ended December 31, 2010. China Ceetop.com, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that out audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of China Ceetop.com, Inc. as of December 31, 2010, and the results of its operations and its cash flows of the year ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. Clement C. W. Chan & Co. Certified Public Accountants 3/F., & 5/F., Heng Shan Centre, 145 Queen’s Road East, Wanchai, Hong Kong 12 April, 2011 CHINA CEETOP.COM, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS Note December 31, December 31, ASSETS Current Assets Accounts receivable $
